                                         IN THE UNITED STATES DISTRICT COURT
                                            FOR THE DISTRICT OF MARYLAND
                                                     Southern Division

                                                             *
DONTE BROWN, #1956844                                        *
             Plaintiff                                       *
                                                             *
                            v.                               *        CIVIL NO. GJH-17-3231
                                                             *
WARDEN1, SERGEANT WAYNE
MURRAY                                                        *
             Defendant.                                       *
                                                          *********

                                                          ORDER

             For the reasons set forth in the accompanying Memorandum Opinion, it is this 28th day

of March, 2019, by the United States District Court for the District of Maryland, ORDERED:

             1) The claims as to “Warden” ARE DISMISSED;

             2) Defendant’s Motion to Dismiss, or in the Alternative, for Summary Judgment, ECF

                    No. 19, IS GRANTED-IN-PART and IS DENIED as to the excessive force and

                    denial of medical care claims under the Fourteenth Amendment Due Process Clause;

             3) Plaintiff’s Motion for Discovery, ECF No. 30, is DENIED as moot;

             4) Plaintiff’s Motion for Extension of Time, ECF No. 31, is DENIED as moot; and

             5) The Clerk SHALL PROVIDE a copy of this Order to Plaintiff and to counsel of

                    record.




                                                                 /s/_____________________________
                                                                 GEORGE J. HAZEL
                                                                 United States District Judge
 
                                                       
1
    Service was not obtained on “Warden,” and this party will be dismissed from this case.
